    Case: 1:18-cv-04966 Document #: 59 Filed: 11/16/18 Page 1 of 1 PageID #:276




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BUDICAK, INC., BLUE MARLIN                       )
 ARBITRAGE, and PRIME TRADING,                    )
 LLC, on behalf of themselves and all others      )
 similarly situated,                              )     Case No. 18 C 4966
                                                  )
        Plaintiffs,
                                                  )
                                                  )     Judge Edmond E. Chang
        v.                                        )
                                                  )
 LANSING TRADE GROUP, LLC,                        )
 CASCADE COMMODITY CONSULTING,                    )
 LLC, and JOHN DOES NOS. 6-10,                    )
        Defendants.

                DEFENDANT LANSING TRADE GROUP’S
  MOTION TO STRIKE AND MOTION TO DISMISS THE AMENDED COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 12 and 23, Defendant Lansing Trade Group,

LLC respectfully moves the Court to enter an order dismissing plaintiffs’ amended class action

complaint (Dkt. No. 37) with prejudice or striking the proposed class period and confining it to

March 6-31, 2015. In support of this motion, Kraft submits the accompanying Memorandum of

Law attached as Exhibit A to its concurrently-filed Motion for Leave to File an Oversized Brief.

 Dated: November 16, 2018                             Respectfully submitted,

                                                      LANSING TRADE GROUP, LLC

                                                      /s/ J. Kevin McCall
                                                      J. Kevin McCall
                                                      Nicole A. Allen
                                                      Thomas E. Quinn
                                                      Kevin J. Murphy
                                                      JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                      Chicago, IL 60654-3456
                                                      Telephone: (312) 222-9350
                                                      Attorneys for Defendant Lansing Trade
                                                      Group, LLC
